Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The declaration fails to identify at least one broadened claim (claim 41) drawn to the rotating drum screen system having a broader screen size range.

35 U.S.C. 251 Rejections

Claims 1-50 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claims 41- 50 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. 
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

As to step 1, Original claim 1, of the parent application 15/936,191, provided for filter drum screen having “filter screen … size in the range of 25 µm and 150 µm.” New reissue claim 41, now recites the same filter drum screen except for a broader filter size range of 25 µm and 610 µm.
As to step 2, during the prosecution of the U.S Patent Application 15/593,191 (parent application), which is the parent application of the application (US Application 16/257,646) that matured into the instant reissue application, said above narrower range  was added to instant 
The claims are amended to specify filter screen has a size in the range of 25 µm and 150 µm, a size which is well outside the DeWaard's disclosure. (Emphasis added)

Accordingly, the narrower range was relied upon by applicant in the original application to make a claim allowable over the art and is deemed as subject matter surrendered in the prosecution of the instant reissue application.  

As to step 3, reissue claim 41 was not materially narrowed in other respects. As noted by applicant on 5/26/21 remarks, new claim 41 recites features if the rotating drum screen system as recited in original claim 1, except it recites a broadened filter screen size.  Furthermore, the claimed filter screen size of the drum is a well-known variable in the prior art to adjust depending on the targeted material to be screened.  See US 4215447 at Col.3, ln. 5-25 teaching that the filter screen apertures are selected based on the targeted solid to be filter out.
Accordingly, claims 41-50 are rejected as being improper recapture of broadened claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-45, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 94/10373 (WO 373) in view of US 4215447 (‘447 Patent).  
The WO 373 patent discloses a rotating drum screen system for separating solids and liquids.  See abstract.  The apparatus comprises a housing (1) as show in figure 1/3 having an influent inlet influent inlet at an influent inlet end (5), a solid discharge end located at plate (8) and an area between the influent inlet end and the solid discharge end deemed as the inside of the inside of the rotating drum (1).  The influent inlet permitting a flow of influent containing solids (11) in a flowing fluid (6) into a hollow portion of a drum screen positioned lengthwise in the area between the influent inlet end and the solid discharge end.  The drum screen (1) comprising a filter screen that retains at least a portion of the solids (11) within the hollow portion of the drum screen and which produces a liquid effluent (6) that is discharged from 10 of 16Reissue Application of Pat. No. 10,463,998 Preliminary Amendment Dated May 25, 2021an outer surface of the drum screen (see figure 2/3), the retained solids being removable from the drum screen via the solid discharge end.  The claimed head box (4) is disposed within the hollow portion of the drum screen proximate the influent inlet end and in fluid communication with the influent inlet, the head box comprising a plurality of parallel fluid flow channel dividers (see figure 1/3) dividing an influent stream received at the influent inlet into a plurality of parallel ongoing streams and directing the plurality of ongoing streams outwardly against the drum screen.  WO 373 is silent disclosing the filter screen has a size in the range of 25 µm and 610 µm.  However, the size of the filter would depend on the desired solids to be filtered by the screen.
The ‘447 patent discloses how the filter screen apertures of about 100 µm can be used to retain the desired solid. See Col.3, ln. 5-25 of ‘447 patent.  

Accordingly, the claimed the filter screen has a size in the range of 25 µm and 610 µm is an obvious modification within the grasp of a person of ordinary skill in the art to filter out the desired solid.  
Regarding claim 42, the head box (4) has a flat bottom sloped to ensure that the head box drains substantially completely upon termination of the influent stream due to is cylindrical shape.  See figure 3/3.  
Regarding claim 43, as shown in figure 1/3, the head box is disposed at an elevated position within the drum screen, such that the plurality of ongoing streams initially contact the drum screen at a position between a top-to-bottom centerline of the drum screen and approximately 300 below the top-to-bottom centerline of the drum screen.  
Regarding claim 44, as shown in figure 1/3, the elevated position of the head box causes the plurality of ongoing streams to initially contact the drum screen at a position between 5° to 200 below the top-to-bottom centerline of the drum screen.  
Regarding claim 45, as shown in figure 1/3, the influent inlet and a portion of the head box (4) in contact with the influent inlet has a rectangular cross-section.  
Regarding claims 49-50, it would be obvious to person of ordinary skill in the art to have made the filter screen with non-stick coating such as those claimed in order to assure that the solids do not stick and clog the filter screen.  The claimed  polytetrafluoroethylene (PTFE), polyvinylidene fluoride (PVDF), fluorinated ethylene propylene (FEP), perfluoroalkoxy alkane (PFA), and ethylene tetrafluoroethylene (ETFE). 12 of 16  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 41-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 12, 13 and 14 of U.S. Patent No. 10,188,970 in view of US Patent 4,215,477. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘970 Patent discloses all the limitations of claim 41 except for filter screen size range.  
Claim 1 of the ’970 patent discloses “filter screen … size in the range of 25 µm and 150 µm.” In contrast claim 41, recites filter size range of 25 µm and 610 µm.  However, the claimed filter size range would be an obvious modification to a person of ordinary skill in the art. 
The ‘447 patent discloses how the filter screen apertures of about 100 µm can be used to retain the desired solid. See Col.3, ln. 5-25 of ‘447 patent.  
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have modified the drum screen of claim 41 to a specific screen size in order to filter out the targeted solid as taught by the ‘447 patent.
Accordingly, the claimed the filter screen has a size in the range of 25 µm and 610 µm is an obvious modification within the grasp of a person of ordinary skill in the art to filter out the desired solid.
	Regarding claims 42-50, see claim 2-6, 8, 12, 13 and 14, respectively, of the ‘970 patent.
	Duty to Disclose

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS N LOPEZ whose telephone number is (571)272-1193. The examiner can normally be reached Mon-Friday 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached on 571.270.9270. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CARLOS N LOPEZ/Patent Reexamination Specialist, Art Unit 3991                                                                                                                                                                                                        

/Tim Kugel/Patent Reexamination Specialist, Art Unit 3991                         


/Jean Witz/Supervisory Patent Reexamination Specialist, Art Unit 3991